Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
DETAILED ACTION
Claims 1-6,  12-15 and 20-25  are pending in the instant application.
In the interest of compact prosecution, examiner contacted the applicants to propose an  examiner’s amendment and a proposal that they file an electronic terminal disclaimer to overcome the potential ODP rejection over the parent applications and refile the affidavits filed in the parent application. Please review the attached interview summary for details.
Applicants agreed to all, and filed the amended claim set 4/19/2021 incorporating the examiner amendments proposed by the examiner, along with the requested Affidavits and terminal disclaimers.
  
Terminal Disclaimer
The terminal disclaimer filed on 04/19/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration dates of, 9072763, 9314477,  8343511, 10,143,702, 10,105.379, 10,434,114 and  10,765,694 have been reviewed and is accepted. The terminal disclaimer has been recorded.


Priority
This application is a continuation of U.S. Patent Application No. 16/554,201, filed 



REASONS FOR ALLOWANCE
In view of the applicant’s submission of the terminal disclaimer to overcome the ODP over parent applications,  Amended claims and Affidavits filed by the applicants on 04/19/2021 and the following examiners statement of reasons for allowance, claims 1-6,  12-15 and 20-25   are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly claimed    pharmaceutical composition comprising a co-formulated fixed- dose combination comprising rifabutin, clarithromycin, and a clofazimine-polymer solid 
 It is further  noted that applicants have filed terminal disclaimers disclaiming the statutory part of a patent granted on the instant application over the   allowed claims of the parent  application which are drawn to the instantly claimed pharmaceutical composition comprises a fixed- dose combination of rifabutin, clarithromycin, and clofazimine-polymer solid dispersion, wherein the co-formulated fixed-dose combination comprises 30-60 mg rifabutin, 65- 125 mg clarithromycin-and 4-16 mg clofazimine. The Method of treating Mycobactericum avium complex with this inventive composition is supported in the instant disclosure.


Conclusion
Claims 1-6,  12-15 and 20-25  (Renumbered as 1-16) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629